Cuyahoga App. Nos. 71703 and 71704. Reported at 84 Ohio St.3d 1434, 702 N.E.2d 1213. This cause came on for further consideration upon appellant’s motion for reconsideration and emergency motion for continuance of court’s 9/25/98 order granting stay and bail pending appeal. Upon consideration thereof,
*1460IT IS ORDERED by the court that the motions be, and hereby are, denied.
Moyer, C.J., and Resnick, J., dissent.
Lundberg Stratton, J., would grant reconsideration as to Proposition of Law No. I in appellant’s jurisdictional memorandum.